Citation Nr: 0740034	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  04-28 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for migraine headaches.

2.  Entitlement to an effective date, prior to May 1, 1996, 
for the grant of service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. E. Costas, Counsel 



INTRODUCTION

The veteran served on active duty from May 1968 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In April 2000, the RO held that new and material evidence had 
not been presented to reopen the claim of entitlement to 
service connection for photophobia with headaches.  The 
veteran duly appealed.  

In November 2000, the veteran presented testimony before a 
Decision Review Officer during at the RO.  In June 2002, the 
veteran presented testimony before a Veterans Law Judge who 
is no longer with the Board of Veterans' Appeals.  In 
September 2002, the Board held that new and material evidence 
had been presented and reopened the matter.  

In June 2003, the Board held that service connection was 
warranted for a headache disorder.  By means of an October 
2003 rating decision, the RO implemented the grant of service 
connection and awarded a 10 percent disability rating, 
effective October 2, 1997.  In December 2003, the veteran 
initiated an appeal with respect to the assigned disability 
rating and the effective date.  In June 2004, the RO 
revisited the matter and held that a clear and unmistakable 
error had been made and assigned an effective date of May 1, 
1996, for the award of service connection for migraine 
headaches.  In November 2005, the RO held that the veteran's 
migraine headaches warranted a 30 percent disability 
evaluation, effective May 1, 1996, the date of claim.

In September 2007, the veteran presented testimony before the 
Board during a hearing at the RO.



FINDINGS OF FACT

1. The veteran's migraine headaches occur once a week, last 
approximately six hours, and require subcutaneous injections 
for their control.  They are accompanied by photophobia, 
phonophobia, blurry vision, dizziness, emesis, and nausea.

2.  In March 1972, the Board held that service connection for 
vasomotor rhinitis, vasomotor myalgia, and photophobia with 
headaches was not warranted.  The March 1972 Board decision 
is final.

3.  The veteran attempted to reopen his claim of entitlement 
to service connection for headaches on January 20, 1989.  The 
veteran did not respond to a July 1989 request for additional 
evidence; accordingly, the claim is held to have been 
abandoned.

4.  On May 1, 1996, the veteran testified before a Decision 
Review Officer that he experienced headaches along with his 
anxiety.



CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent for the veteran's 
service-connected migraine headaches have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.124a, Diagnostic Code 8100 (2007).

2.  There is no legal entitlement to an effective date 
earlier than May 1, 1996, for the grant of service connection 
for migraine headaches.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by March 2001 and March 2006 letters, with 
respect to the claims of entitlement to service connection, 
an increased disability rating, and an earlier effective 
date. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the March 2001 and March 2006 letters.  As such, the veteran 
was aware and effectively notified of information and 
evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in March 2001 prior to the 
adjudication of the claim in October 2003.  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the March 2001 and March 206 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, and a VA examination report dated in 
February 2005.  Notably, the veteran has not identified any 
further outstanding and relevant evidence in response to the 
March 2006 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.


Analysis

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2007).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The United States Court of Appeals for Veterans Claims 
(Court) held in that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994),

More recently, the Court determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's migraine headaches have been evaluated as 30 
percent disabling under the criteria set forth at 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.   Under this provision, 
migraine headaches with characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months warrant a 30 percent rating.  A 50 percent rating is 
warranted for migraine headaches with very frequent 
completely prostrating and prolonged attacks, productive of 
severe economic inadaptability.  This is the maximum rating 
available for migraine headaches pursuant to Diagnostic Code 
8100.

The veteran alleges that he is entitled to a disability 
rating in excess of 30 percent.  He testified that he could 
not drive at night because of the pain he experienced with 
his headaches.  Additionally, he alleged his headaches were 
accompanied by sensitivity to light and sound, dizziness, and 
occasional nausea and vomiting.  His headaches also 
reportedly affected his speech and his memory.  He stated his 
headaches occurred once a week and lasted five to six hours.  
He indicated that, after his headaches resolved, he felt 
unsteady and disoriented.  He alleged that he retired many 
years ago, in part, due to his headaches.  

In February 2003, the veteran was afforded a VA examination.  
The veteran was diagnosed as having severe, mostly right-
sided headaches.  The headaches reportedly were accompanied 
by vomiting, photophobia, dizziness, and intolerance to 
motion and sounds.  The headaches were fairly controlled with 
medication, if taken soon after they began.  

VA treatment records indicate that the veteran's headaches 
were characterized by suboccipital pain that radiated to the 
right side.  Additional symptomatology associated with his 
headaches included photophobia, phonophobia, blurry vision, 
dizziness, emesis, and nausea.  In August 2005, the veteran 
reported experiencing headaches, once a week, which lasted 
six to seven hours.  The veteran sated he administered 
subcutaneous injections in order to control his headaches.  

The Board finds that an increased evaluation is warranted.  
The veteran has testified and the medical evidence of record 
reveals that the veteran experiences migraine headaches on a 
weekly basis, which last approximately six hours.  With his 
migraine headaches the veteran also experiences nausea, 
photophobia, phonophobia, and dizziness.  His headaches are 
only fairly controlled by the administration of subcutaneous 
injections, if administered shortly after the migraine 
begins.  Thus, there is evidence of very frequent completely 
prostrating and prolonged attacks.  Additionally, the veteran 
has testified that he retired, in part, due to his migraine 
headaches.  In his application for Social Security benefits 
the veteran reported that his severe headaches were severely 
reducing his daily activities.  Accordingly, resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that an increased rating of 50 percent is warranted.  38 
C.F.R. § 4.3.  The Board observes that a 50 percent rating is 
the maximum rating available under Diagnostic Code 8100 and 
thus there cannot be a higher rating under this code.  
38 C.F.R. § 4.124a.

Additionally, the Board points out that 38 C.F.R. § 
3.321(b)(1) provides no basis for assignment of a higher 
rating for the veteran's migraine headaches, as the 
disability is not shown to be so exceptional or unusual as to 
warrant any higher evaluation on an extraschedular basis.  
There is no evidence that the veteran's migraine headaches 
result in marked interference with employment, or frequent 
periods of hospitalization, or that otherwise render 
impractical the application of the regular schedular 
standards.  

Based on the foregoing, and resolving all reasonable doubt in 
the veteran's favor, the Board finds that the evidence 
supports the award of the maximum 50 percent rating for the 
veteran's migraine headaches under Diagnostic Code 8100.




Earlier Effective Date

An unappealed determination of the agency of original 
jurisdiction is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 19.129(a).  In order to reopen a claim for service 
connection there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The effective date of an award is generally the date of 
receipt of a claim (or informal claim where appropriate), or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).  More 
specifically, the effective date of an award of disability 
compensation for direct service connection is the day 
following separation from active service or the date 
entitlement arose, if the claim was received within one year 
after separation from service; otherwise, it is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(i) (2007).

If a veteran files an application for service connection with 
VA and the claim is disallowed, he has the right to appeal 
that disallowance to the Board.  See 38 U.S.C.A. §§ 7104, 
7105 (West 2002).  If he does not initiate an appeal within 
one year, or if he initiates a timely appeal and the appeal 
is denied, the disallowance becomes final.  See 38 C.F.R. §§ 
20.302, 20.1100, 20.1103 (2007).  Any award based on a 
subsequently filed application for benefits can be made 
effective no earlier than the date of the new application.  
See 38 C.F.R. § 3.400(q), (r) (2007).  Specifically, the 
effective date of an award of disability compensation based 
upon the submission of new and material evidence other than 
service department records received after final disallowance 
will be the date of receipt of the new claim or the date that 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii) (2007).

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  See 38 
C.F.R. § 3.151(a) (2007).  Any communication or action, 
however, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2007).

The veteran's original claim of entitlement to service 
connection was received in August 1971.  At that time, the 
issue was characterized as entitlement to service connection 
for vasomotor rhinitis manifested by severe headaches and 
entitlement to service connection for vasomotor myalgia with 
severe tension headaches and photophobia.  In September 1971, 
the RO denied entitlement to service connection for vasomotor 
rhinitis, vasomotor myalgia, and photophobia with headaches.  
The RO denied the claim on the basis that the service medical 
records did not indicate complaints, treatment, or a 
diagnosis of the aforementioned disorders.  The veteran had 
been treated on only one occasion for sinusitis and headaches 
and clinical evaluations, upon entrance and separation, were 
within normal limits.  The veteran initiated an appeal.

At the time of the September 1971 rating decision, the 
medical evidence of record included the veteran's service 
medical records and post service VA treatment records.  
Service medical records revealed that on one occasion, while 
in service, the veteran was treated for headaches and sinus 
congestion, in July 1968.  Post-service, in November 1970, 
the veteran was diagnosed as having acute vasomotor rhinitis 
and vasomotor myalgia with severe tension headache.  Upon 
neurological examination, there was no evidence of cranial 
nerve deficit or signs of localized brain lesion.  From 
November 1970 to June 1971, the veteran was hospitalized due 
to long-term complaints of back pain.  Throughout his 
hospitalization the veteran experienced constant headaches 
with very severe photophobia.  The etiology of the veteran's 
headaches was unclear.  Physical examination revealed rather 
severe inflammation of the nasal mucosa and very severe 
inflammation of both the paranasal and frontal sinuses.  The 
veteran was intensively treated with steroid irrigation, 
antihistamines, and antibiotics.  His treatment providers 
indicated that the veteran's headaches appeared to be 
associated with his in-service sinus problem.  

The matter was certified to the Board.  In March 1972, the 
Board determined that service connection was not warranted 
for vasomotor rhinitis, vasomotor myalgia, or photophobia 
with headaches.  The Board reasoned that the headache and 
sinus congestion that the veteran experienced on one occasion 
during service was an acute and transitory episode and the 
veteran was not suffering any current residuals from that 
incident.  There was no evidence of chronic vasomotor 
rhinitis, vasomotor myalgia, or photophobia with headaches 
during service or after discharge.  The veteran was notified 
of the Board's decision by means of a letter dated on March 
20, 1972.  The March 1972 Board decision is final.

On January 20, 1989, the veteran attempted to reopen the 
previously denied claims of service connection for sinusitis, 
photophobia, and tension headaches.  By means of a letter 
dated July 24, 1989, the veteran was asked to present 
evidence of a chronic sinusitis disorder.  The veteran did 
not respond to the July 1989 letter.  The provisions of 38 
C.F.R. § 3.158(a) state that where evidence requested in 
connection with an original claim is not furnished within one 
year after the date of request, the claim will be considered 
abandoned.  After the expiration of one year, further action 
will not be taken unless a new claim is received.  Should the 
right to benefits be finally established, compensation based 
on such evidence shall commence not earlier than the date of 
filing the new claim.  Id.  In view of the foregoing, the 
Board finds that the veteran abandoned his January 1989 
claim.

On October 2, 1997, the RO received a formal claim to reopen 
the previously denied claims of service connection for 
sinusitis, photophobia, headaches, and a nervous disorder.  
In April 2000, the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for photophobia with 
headaches.  The veteran perfected an appeal.  

The matter was forwarded to the Board and by means of an 
August 2002 decision, the Board held that new and material 
evidence had been presented to reopen the claim of 
entitlement to service connection for photophobia with 
headaches.  The Board reasoned that the prior March 1972 
Board denial of entitlement to service connection was based 
on the veteran's service medical records and VA treatment 
noted from February 1971 to June 1971.  The prior Board 
decision had determined that the veteran's in-service 
headaches were transitory and had resolved without residuals.  
Subsequent post-service record associated with claims folder 
indicated that the veteran has received treatment for chronic 
headaches since 1974.   Accordingly, the evidence of a 
chronic disorder was considered new and material.

In August 2002, the Board requested additional evidentiary 
development of the matter of entitlement to service 
connection.  In February 2003, the veteran was afforded a VA 
examination.  The examiner diagnosed the veteran as having 
migraine type headaches that were fairly controlled with 
prescription injections.  He opined that the veteran's 
headaches were likely related to service.  In June 2003, the 
Board held that service connection was warranted for a 
headache disorder.  

By means of an October 2003 rating decision, the RO 
implemented the grant of service connection and awarded a 10 
percent disability rating, effective October 2, 1997, the 
date of receipt of the formal claim.  In December 2003, the 
veteran initiated an appeal with respect to the assigned 
disability rating and the effective date.  The veteran argued 
that effective date for the grant of service connection 
should have been from his original claim.  He alleged that 
his claim had been granted because additional service medical 
records had been associated with the claims folder.

In June 2004, the RO revisited the matter and held that a 
clear and unmistakable error had been made and assigned an 
effective date of May 1, 1996, for the award of service 
connection for migraine headaches.  The RO held that that the 
prior March 1972 Board decision was final.  The RO also 
acknowledged that the veteran had attempted to reopen his 
claim in January 1989; however, the veteran did not submit 
new and material evidence and the claim was denied on July 
24, 1989.  The RO held that the veteran had submitted an 
informal claim for service connection on May 1, 1996.  On May 
1, 1996, in connection with his claims of entitlement to an 
increased disability rating for his back disorder and 
entitlement to service connection for a nervous disorder, the 
veteran presented testimony before a Decision Review Officer.  
At that time, the veteran testified that he experienced 
headaches with his anxiety.  The RO construed this as an 
informal claim of entitlement to service connection headaches 
and held that this was the effective date for the grant of 
service connection.  

The effective date of a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2007).  Upon review of 
the evidence, the Board finds that the appropriate effective 
date for the award of service connection is May 1, 1996, the 
receipt of the veteran's informal claim for the grant of 
service for headaches.  

Until the February 2003 VA examination report, there was no 
medical of evidence of record that established that the 
veteran's migraine headaches were related to service.  
Additionally, there is nothing in the record subsequent to 
the final July 1989 rating action and prior to the May 1, 
1996, informal claim to reopen, which could be construed as 
an informal claim to reopen or of entitlement to service 
connection or that the veteran perceived that his claims were 
still on appeal.  

The Board acknowledges the veteran's contention that the 
effective date should be assigned as of his original claim of 
service connection submitted in 1971.  The veteran argues 
that the June 2003 grant of entitlement to service connection 
for headaches was premised upon the receipt of additional 
service medical records that revealed a chronic disorder.  
The June 2003 Board grant of service connection, however, was 
based upon post-service evidence of a chronic headache 
disorder beginning in 1974.   Furthermore, no additional 
service medical records were associated with claims folder.  
Records were requested from Fort MacArthur in California; 
however, none were available.  Records from Yokosuka, Japan, 
from March 1969 to May 1969, pertaining to the veteran's 
hospitalization were associated with the record in August 
1969.

Based on the foregoing, the Board concludes that May 1, 1996, 
is the correct date of claim.  Per VA regulations, the 
effective date can be no earlier than the date of claim to 
reopen.  See 38 C.F.R. § 3.400.  As the preponderance of the 
evidence is against the veteran's claim for an earlier 
effective date, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Entitlement to an initial disability rating of 50 percent, 
but no higher, for migraine headaches is granted.

Entitlement to an effective date, prior to May 1, 1996, for 
the grant of service connection for migraine headaches is 
denied.  




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


